Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Applicant has supplied arguments in view of Ofek, specifically in view of the limitations directed to forward and reverse travel. Applicant has amended the claims, such that a new grounds of rejection has been provided, which was necessitated by amendment. The independent claims are now rejected over the combination of Barfoot in view of Graf Plessens in view of Lehtinen. Therefore, Applicant’s arguments in view of Ofek are moot. See the detailed rejection below. 
Therefore, the present claims are rejected under 35 USC 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "of graph edges" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite “cumulative weight of the plurality of graph edges” or “cumulative weight of a portion of the plurality of graph edges.” 
Therefore, claim 2 is rejected under 35 USC 112(b). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Graf Plessens (US 20190208695  A1) in view of Lehtinen et al. (US 20170247860 A1).

Regarding claim 1, Barfoot teaches a method of operating an underground mining system comprising (Fig. 9): populating a data model (paragraph [0131] teaches generating a directed graph representation (i.e. data model)),
for use in managing operations of a fleet of at least two autonomous machines each having a loader bucket (paragraph [0137] teaches the directed graph representation is used to optimize the route plans for the group of vehicles (i.e. managing operations of a fleet), wherein paragraph [0144] the vehicles are autonomous, wherein paragraph [0135] the vehicle is a load-haul-dump machine (see Fig. 5 for bucket on vehicle “505”)),
with production plan data for a panel at an underground mine (paragraph [0137] teaches the optimization of vehicle route plans in the passageway is facilitated by the directed graph representation; Figs. 6-9 represent the mine in a panel formation),
the production plan data defining a plurality of target destinations associated with the panel and the plurality of target destinations including a plurality of material draw points and at least one material delivery point (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points representing points to load the material (i.e. material draw point) and dump the material (i.e. material delivery point)),
populating the data model with graph data for a plurality of different travel routes (paragraph [0135] teaches having a number of goal points (i.e. target destinations) in the passageway of the mine (i.e. associated with the panel); Figs. 6-9 represent the mine passageway in a panel formation; paragraph [0135] teaches a sequence of goal points (i.e. target destinations) with start and end points i.e. material draw point) and dump the material (i.e. material delivery point)),
the graph data defining a plurality of graph nodes (paragraph [0082] teaches the directed graph representation has a plurality of nodes and edges),
and a plurality of graph edges… (paragraph [0082] teaches the directed graph representation has a plurality of nodes and edges);
determining, on a computer system having at least one data processor (paragraph [0038] teaches a system with a microprocessor), a machine readable storage medium (paragraph [0038] teaches a microprocessor memory storage), and a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), 
a plurality of different travel routes based on the graph data (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle; see also: [0137]), 
for assignment of the machines to at least one of the target destinations associated with the panel (paragraph [0066] teaches generating routes for multiple vehicles using the node-edge graph representation of the mine, and wherein multiple route plans are determine for each vehicle to go from a start to end configuration, wherein paragraph [0054] the start and end points are high-level goal states for each vehicle (i.e. target destination), and wherein Figs. 6-9 represent the mine in a panel formation), 
each of the plurality of different travel routes extending through different subsets of passageways in the underground mine from different starting locations of the machines… (paragraphs [0053-0055] teach each vehicle is going along a specific path, wherein the vehicles each have a position and orientation relative to one another in order to track the multiple vehicles in the passageway environment, wherein Fig. 9 and paragraph [0066] the vehicles have a number of start and end configurations);
transmitting assignment data from the transmitter to the data and control signal receiver of using one of the plurality of different travel routes (paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] the start and end points of the vehicle path are high-level goal states for each vehicle (i.e. target destination); see also: [0136]),
transmitting a dispatching control signal from the transmitter to the receiver of the first one of the machines (paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner; see also: [0136]), 
dispatching the first one of the machines according to a navigation plan that is based upon the one of the plurality of different travel routes (paragraph [0018] teaches managing routes for autonomous vehicles, wherein paragraph [0054] teaches the goal state, such as the end position, is supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner; see also: [0136]);
autonomously navigating the first one of the machines to the respective target destination using the on-board electronic controls of the first one of the machines (paragraph [0066] the route planes are generated to take each vehicle from its start configuration to end configuration in an optimal manner, paragraph [0054] teaches the goal states, such as the start position and end position (i.e. target destination), are supplied to the vehicle by an external supervisory control software by a dispatching system, wherein paragraph [0130] the vehicles visit the goal states of the generated route; see also: [0136]).
However, Barfoot does not explicitly teach on-board electronic controls for power, propulsion, and steering of the machine; and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine and a reverse direction weight attribute for reverse travel of a machine; each of the plurality of different travel routes… having weights based on graph edges of the respective travel routes, and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine; calculating costs associated with the assignment of the machines; comparing the calculated
From the same or similar field of endeavor, Graf Plessens teaches and a plurality of graph edges including a graph edge associated with a forward direction weight attribute for forward travel of a machine and a reverse direction weight attribute for reverse travel of a machine (paragraph [0070] teaches a pathlength is defined by a number of edges that are representative of lane-segments, wherein the edges are defined by connecting two cross-points or nodes, such as a to b, wherein paragraph [0072] teaches the vehicle may be driving forward along the edge a-b and reverse on b-a; see also: [0048-0050, 0246]); 
each of the plurality of different travel routes… having weights based on graph edges of the respective travel routes (paragraphs [0081-0083] teach producing optimized paths by minimizing total path length, wherein paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost, and wherein the graphs made up of the nodes and edges define the route segments for the vehicle; see also: [0048-0050, 0246]), 
and at least one of the plurality of different travel routes is determined based on the graph edge associated with the forward direction weight attribute for forward direction travel of a machine and the reverse direction weight attribute for reverse direction travel of a machine (paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost, and wherein the graphs made up of the nodes and edges define the route segments for the vehicle, wherein the path length is defined by a number of edges that are representative of lane-segments, wherein the edges are defined by connecting two cross-points or nodes, such as a to b, wherein paragraph [0072] teaches the vehicle may be driving forward along the edge a-b and reverse on b-a; see also: [0048-0050, 0246]); 
comparing the calculated(paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost, wherein this is performed in a least-cost manner, wherein paragraph [0095] teaches the objective is to minimize the total path length needed for coverage of all edges, which is performed by modeling all field lanes; Examiner’s Note: In order to identify the least-cost path length for the vehicle to traverse, the cost of all the field lanes would be compared.); 
transmitting assignment data…, based at least in part on the comparison of the costs (paragraph [0055] teaches the semi-autonomous vehicle can follow the computed path, as well as in paragraph [0024] teaches the machinery (or driver driving the machinery) can cover the area identified in the framework, wherein paragraph [0003] teaches selection of field coverage paths for the vehicle or agricultural machine is determine for cost reduction, wherein paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost).
While Graf Plessens is not explicitly directed to underground mining, Graf Plessens presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Barfoot addresses populating the data model of an underground mine with graph data for a plurality of different travel routes containing a plurality of edges and nodes; however, Barfoot does not explicitly address the claimed manner of directional travel and cost associated therewith. Graf Plessens describes an approach to vehicle routing utilizing graph data with a plurality of edges and nodes. In Barfoot, one is 
	However, the combination of Barfoot and Graf Plessens does not explicitly teach 
on-board electronic controls for power, propulsion, and steering of the machine; operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination.
	From the same or similar field of endeavor, Lehtinen teaches on-board electronic controls for power, propulsion, and steering of the machine (paragraph [0087] teaches the control profile of the machine could include control of power, loading, pressure on the wheels, and wherein paragraphs [0061-; 
operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein paragraph [0052] teaches the mining vehicle may be remotely controlled and monitored, as well as be automated to be carried out at least partly autonomously, wherein paragraph [0074] teaches the system can call upon an operator to begin manual operation of the loading operation to solve a problem in the automatic loading; see also: [0042]); 
and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination (paragraph [0002] teaches an unmanned mining vehicle that may be remote controlled from an operator from a control station, wherein the unmanned vehicle can automatically operate when it drives along a desired route, wherein paragraph [0065] once the machines is loaded and the bucket is full, the control unit may instruct the work machine to drive to the discharge location (i.e. material delivery point); see also: [0042, 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot and Graf Plessens to incorporate the teachings of Lehtinen to include on-board electronic controls for power, propulsion, and steering of the machine; operating the first one of the machines non-autonomously at the respective target destination, via remote operator control, to load material using the loader bucket of the first one of the machines; and autonomously navigating the first one of the machines from the respective target destination to a material delivery point after the operating of the first one of the machines non-autonomously at the respective target destination. One would be motivated to do so in order to improving the efficiency of loading a bucket of a work machine (Lehtinen, [0004]). By incorporating the teachings of Lehtinen into the 
Regarding claims 12 and 19, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 12, Barfoot teaches a fleet of at least two loader machines each including a loader bucket (paragraph [0144] teaches a traffic management system controlling multiple autonomous vehicles, such as load-haul-dump machines, in a underground mine, wherein paragraphs [0138-0139] the vehicles are equipped with a position and orientation system to control them along the route), a computer system structured to communicate with each of the loader machines (paragraph [0026] teaches a wireless communication system connected to the vehicles), and including a machine readable storage medium storing a data model for use in managing operations of the fleet of at least two loader machines (paragraph [0099] teaches the maps of the passageways are stored on a mass storage device accessible by the system’s processor (i.e. machine readable storage medium), which in paragraph [0131] these maps are used to produce a directed graph representation of the passageway (i.e. data model)). Regarding the limitations directed to the loader machine of claim 12, Barfoot discloses a loader machine. Therefore, Barfoot, as modified by Graf Plessens, would render the loader machine of the claims as obvious. Regarding claim 19, Barfoot teaches autonomously navigate within an underground mine, the underground mining system comprising: a computer system including a machine readable storage medium storing a data model (paragraph [0037] teaches storing the globally consistent map in the microprocessor memory), a transmitter (paragraph [0045] teaches a communications system infrastructure with wireless network antennas), and at least one data processor in communication with the transmitter and the machine readable storage medium (paragraph [0038] teaches a microprocessor with microprocessor memory storage). Therefore, the rejection of claim 1 as being unpatentable over Barfoot in view of Graf Plessens in view of Lehtinen renders claims 12 and 19 obvious.

	Regarding claim 2, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 1 above.
wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of graph edges.  
	From the same or similar field of endeavor, Graf Plessens further teaches wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of graph edges (paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost, and wherein the graphs made up of the nodes and edges define the route segments for the vehicle, wherein the pathlength is defined by a number of edges that are representative of lane-segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the further teachings of Graf Plessens to include wherein the calculating of costs includes calculating costs based at least in part upon a cumulative weight of graph edges. One would have been motivated to do so in order to increase efficiency in agricultural field-related operations, in particular with respect to a reduction of energy costs (Graf Plessens, [0055]). By incorporating Graf Plessens into Barfoot, one would have been able to optimize a vehicle path by minimizing length in a most cost-efficient way (Graf Plessens, [0040]).

Regarding claim 3, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the 3Application No. 15/294,159reverse direction weight attribute is associated with a reverse travel time.  
	From the same or similar field of endeavor, Graf Plessens further teaches wherein the 3Application No. 15/294,159reverse direction weight attribute is associated with a reverse travel time (paragraph [0003] teaches adequately selecting field coverage paths in order to increase efficiency with respect to time, wherein paragraph [0072] teaches the vehicle may be driving forward along the edge a-b and reverse on b-a, wherein paragraph [0244] teaches avoiding 180 degree turns in order to minimize the total path length).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the further teachings of Graf Plessens to include wherein the 3Application No. 15/294,159reverse direction weight attribute is associated with a reverse travel time. One would have been motivated to do so in order to increase efficiency in agricultural field-related operations, in particular with respect to time and reduction of energy costs (Graf Plessens, [0055]). By incorporating Graf Plessens into Barfoot, one would have been able to optimize a vehicle path by minimizing length in a most cost-efficient way (Graf Plessens, [0040]).

Regarding claim 21, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 19 above.
	However, Barfoot does not explicitly teach wherein the reverse direction weight attribute is associated with a reverse direction travel time.
	From the same or similar field of endeavor, Graf Plessens further teaches wherein the reverse direction weight attribute is associated with a reverse direction travel time (paragraph [0003] teaches adequately selecting field coverage paths in order to increase efficiency with respect to time, wherein paragraph [0072] teaches the vehicle may be driving forward along the edge a-b and reverse on b-a, wherein paragraph [0244] teaches avoiding 180 degree turns in order to minimize the total path length).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the further teachings of Graf Plessens to include wherein the reverse direction weight attribute is associated with a reverse direction travel time. One would have been motivated to do so in order to increase efficiency in agricultural field-related operations, in particular with respect to time and reduction of energy costs (Graf Plessens, [0055]). By incorporating Graf Plessens into Barfoot, one would have been able to optimize a vehicle path by minimizing length in a most cost-efficient way (Graf Plessens, [0040]).


Claims 4, 6, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Graf Plessens (US 20190208695  A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Cerecke et al. (US 20120158299 A1).  

Regarding claim 4, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 3 above.
However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm.  
From the same or similar field of endeavor, Cerecke further teaches wherein the calculating of costs further includes calculating the costs by way of Dijkstra's single source shortest path (SSSP) algorithm (paragraph [0009] teaches using Dijkstra’s algorithm is performed to find the lowest weighted route, wherein paragraph [0010] the routes are weighted in connection with cost; see also: [0008, 0138]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include the calculating of the cost further includes calculating the cost by way of Dijkstra's single source shortest path (SSSP) algorithm. One would be motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 6, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 1 above.
However, Barfoot does not explicitly teach wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point.
From the same or similar field of endeavor, Cerecke teaches wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point (paragraph [0182] teaches calculating multiple routes with multiple costs, wherein paragraph [0175] teaches apply a i.e. expected delay time) associated with each of the cost values for the edges of a route for reaching a particular destination, such as in paragraph [0147] the routes are for delivery (i.e. material delivery point); see also: [0049, 0147]).
  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include wherein one of the calculated costs is based in part on an expected delay time in availability of a material delivery point. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 8, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the sum of the weights of the path’s edge, wherein paragraph [0147] teaches the weights assigned to the factors are dynamic; see also: [0008-0012, 0060, 0139]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include the populating of the data model with graph data further includes populating the data model with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 14, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 12 above.
However, Barfoot does not explicitly teach wherein the calculated costs each include a time cost.  
From the same or similar field of endeavor, Cerecke further teaches wherein the calculated costs each include a time cost (paragraph [0182] teaches calculating a cost for each route for each of two vehicles to go the same destination, wherein paragraph [0146] teaches the cost function includes a time component; see also: paragraph [0148]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include wherein the calculated costs each include a time cost. One would be motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 15, the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke teach all the limitations of claim 14 above.
However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based at least in part, on cumulative weights of graph edges.  
From the same or similar field of endeavor, Graf Plessens further teaches wherein the computer system is further structured to calculate the costs based at least in part, on cumulative weights of graph edges (paragraph [0070] teaches solving the routing problem by summing all the weights of the corresponding edges such that they are at a minimal cost, wherein this is performed in a least-cost manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke to 

Regarding claim 16, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 12 above.
However, Barfoot does not explicitly teach wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute.  
From the same or similar field of endeavor, Cerecke teaches wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute (paragraphs [0003-0004] teaches a graph of a road network with multi-edge constraints that minimizes the sum of the weights of the path’s edge, wherein paragraph [0147] teaches the weights assigned to the factors are dynamic; see also: [0008-0012, 0060, 0139]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include wherein the data model is populated with graph data defining a graph edge having at least one dynamic weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

Regarding claim 17, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 12 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Cerecke to include the at least one dynamic weight attribute includes a travel interference weight attribute. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).

	Regarding claim 18, the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke teach all the limitations of claim 17 above.
	However, Barfoot does not explicitly teach the travel interference weight attribute includes the presence of an exclusion zone in the underground mine or the state of an exclusion zone.
	From the same or similar field of endeavor, Cerecke teaches the travel interference weight attribute includes the state of an exclusion zone (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] teaches various road parameters including closure information (i.e. exclusion zone)).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke to incorporate the additional teachings of Cerecke to include the travel interference weight attribute includes the state of an exclusion zone. One would have been motivated to do so in order to determine a route that would reduce energy costs and improve operational efficiencies (Cerecke, [0125]).


Claims 5, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Graf Plessens (US 20190208695 A1) in view of Lehtinen et al. (US 20170247860 A1) and further in view of Gipps et al. (US 20060020431 A1).

Regarding claim 5, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 3 above.
	However, Barfoot does not explicitly teach further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.  
	From the same or similar field of endeavor, Gipps teaches further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Gipps to include further comprising calculating a cost associated with assigning the first one of the machines to a second one of the target destinations.   One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 11, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 1 above.
	However, Barfoot does not explicitly teach wherein the calculating of costs further includes calculating a cost for extraction at one of the material draw points.
	From the same or similar field of endeavor, Gipps teaches wherein the calculating of costs further includes calculating a cost for extraction at one of the material draw points (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material (i.e. at least one material delivery point) for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. cost for extraction)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Gipps to include wherein the calculating of costs further includes calculating a cost for extraction at one of the material draw points. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Regarding claim 13, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 12 above.
However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations.  
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate a cost associated with assigning the first one of the loader machines to a second one of the plurality of target destinations (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material for vehicles, wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3304 (i.e. second target destination); Examiner’s Note: In order for there to be multiple end points, there must be at least a second target destination in the form of an end point.).  


Regarding claim 20, the combination of Barfoot, Graf Plessens, and Lehtinen teach all the limitations of claim 19 above.
However, Barfoot does not explicitly teach wherein the computer system is further structured to calculate the costs based on costs for extraction at the material draw points and costs for delivery at a material delivery point.  
From the same or similar field of endeavor, Gipps teaches wherein the computer system is further structured to calculate the costs based on costs for extraction at the material draw points and costs for delivery at a material delivery point (paragraph [0036] teaches displaying the cost for earthworks for different paths, wherein paragraph [0021] the earthworks rules are based on the dump site of material (i.e. at least one material delivery point), wherein paragraphs [0202-0203] teaches calculating a cost of extraction for each of end point 3302 (i.e. target destinations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, and Lehtinen to incorporate the teachings of Gipps to include wherein the computer system is further structured to calculate the costs based on costs for extraction at the material draw points and costs for delivery at a material delivery point. One would have been motivated to do so in order to calculate the profitability for a plurality of mining routes in order to switch to a more profitable ore location (Gipps, [0203]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barfoot et al. (US 20070027612 A1) in view of Graf Plessens (US 20190208695  A1) in view of Lehtinen et al. (US 20170247860 A1) in view of Cerecke et al. (US 20120158299 A1) and further in view of Kodama et al. (US 20160232622 A1).

Regarding claim 7, the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke teach all the limitations of claim 6 above.
	However, Barfoot does not explicitly teach the delay time is a delay time in availability of an ore pass.
	From the same or similar field of endeavor, Kodama teaches the delay time is a delay time in availability of an ore pass (paragraph [0209] teaches minimizing the standby time (i.e. delay time) at an ore pass when the machine is waiting to discharge the ore).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barfoot, Graf Plessens, Lehtinen, and Cerecke to incorporate the teachings of Kodama to include the delay time is a delay time in availability of an ore pass. One would have been motivated to do so in order to improve the productivity of the mine (Kodama, [0209]). 

	Regarding claim 9, the combination of Barfoot, Graf Plessens, Lehtinen, Cerecke, and Kodama teach all the limitations of claim 7 above.
	However, Barfoot does not explicitly teach the at least one dynamic weight attribute includes a travel interference weight attribute.
	From the same or similar field of endeavor, Cerecke teaches the at least one dynamic weight attribute includes a travel interference weight attribute (paragraph [0147] teaches the weights assigned to the various factors are dynamic based and modifiable based, wherein paragraph [0132] the various factors include traffic information such as road hazards, closure information, detours and accidents).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cowie et al. (US 20130308468 A1) discloses in at least paragraph [0099] performing forwards and backward guided path selection
Meier et al. (US 20150217449 A1) discloses in at least paragraphs [0003-0005] performing autonomous forward and backward movement

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683